Citation Nr: 0919661	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma.

2.  Entitlement to service connection for lung nodules.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge on March 26, 
2008, but failed to report to the hearing.  As the record 
does not contain further explanation as to why the Veteran 
failed to report to the hearing or any additional request for 
a hearing, the Board deems the Veteran's request for a Board 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2008).

Furthermore, the Board notes that in a May 2004 statement, 
the Veteran claimed service connection for kidney 
damage/hypertension and hearing loss.  The RO has not yet 
addressed these issues.  Therefore, they are referred to the 
originating agency for appropriate action.

Finally, the Board notes that in May 2009, the Veteran's 
representative stated that this appeal should be advanced on 
the Board's docket pursuant to 38 C.F.R. § 20. 900(c) because 
the Veteran is 75 years old or older.  The record 
consistently indicates that the Veteran was born on July [redacted], 
1934.  He is 74 years old.  Therefore, the Board has not 
advanced this appeal on the Board's docket.  As discussed 
below, a remand of this case is required.  Should further 
appellate action be required in the future, advancement of 
the appeal on the Board's docket at that time would be 
appropriate based upon the Veteran's age.





REMAND

The record reflects that the Veteran served in White Sands 
Proving Ground, New Mexico, as an internal guidance repair 
and maintenance worker.  He contends that renal cell 
carcinoma and lung nodules are the result of in-service 
exposure to either hazardous chemicals, such as hydrazine, or 
ionizing radiation.  Specifically, he contends that his 
service as an electronic technician on the U.S. Army 
Ordinance Engineer-User Type II Corporal Guided Missile Team, 
which test-fired missiles during his period of service, 
caused him to be exposed to hydrazine and other chemicals; he 
also contends that he was exposed to ionizing radiation 
during his service at White Sands Proving Ground.  The 
Veteran has submitted medical articles regarding a 
relationship between hydrazine exposure and the subsequent 
development of cancer.

The Veteran also submitted a letter dated in May 2004 from a 
private physician, Dr. Sherman.  In the letter, Dr. Sherman 
stated that the Veteran was diagnosed with clear cell renal 
carcinoma in July 2003 and underwent total removal of his 
right kidney and removal of the right adrenal gland.  Dr. 
Sherman also stated that an August 2003 computed tomography 
(CT) scan of his thorax revealed nodules in his lungs.  Dr. 
Sherman opined that the Veteran's exposure to hydrazine while 
serving as a missile technician at White Sands Proving Ground 
was the prime factor that caused his kidney cancer, and that 
the Veteran's additional exposures to asbestos and ionizing 
radiation were also significant factors in the development of 
his kidney cancer and pulmonary abnormalities.

Although Dr. Sherman noted that she reviewed materials 
forwarded to her by the Veteran, it is not clear that she 
reviewed all pertinent records contained in the claims 
folder.  Also, the Board notes that the Veteran was not 
diagnosed as having renal cell carcinoma or lung nodules 
until more than 45 years after his period of service. 

The Veteran has not been provided a VA examination to 
determine the etiology of his claimed renal cell carcinoma 
and lung nodules.  Thus, the RO or Appeals Management Center 
(AMC) should provide the Veteran with such an examination.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Also, on remand, the RO or the AMC should undertake the 
development required under 38 C.F.R. § 3.311 for claims based 
on exposure to ionizing radiation.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed disabilities.

2.  The RO or the AMC should obtain a copy 
of the Veteran's service personnel 
records, to include any record of his 
exposure to ionizing radiation.

3.  Then, the RO or the AMC should forward 
the case to the Under Secretary for Health 
for preparation of an estimate or the 
Veteran's radiation dose while serving at 
the White Sands Proving Ground.

4.  Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if the 
Veteran's renal cell carcinoma and lung 
disability are related to his active 
service.  The claims folder must be 
provided to and reviewed by the examiner.  
Any indicated studies should be performed.  
Based on the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each of the claimed disorders as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
service.  Specifically, the examiner 
should express an opinion as to whether 
each claimed disorder is etiologically 
related to in-service exposure to 
hazardous chemicals, such as hydrazine, 
and/or to exposure to ionizing radiation.  
The examiner should address the May 2004 
opinion letter of Dr. Sherman.  The 
rationale for each opinion expressed must 
also be provided.

5.  Unless the benefits sought on appeal 
can be granted based on the evidence of 
record as a result of the above 
development, the RO or the AMC should 
forward the case to the Director of the VA 
Compensation and Pension Service for 
action in accordance with 38 C.F.R. 
§ 3.311.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

